Exhibit 10.2

 

SECOND AMENDMENT

TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

(Term Loan)

 

THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (Term Loan)
(“Amendment Agreement”) is made as of March 10, 2004 (“Execution Date”) to be
effective as of the Effective Date, by and among Gold Kist Inc., a Georgia
cooperative marketing association (“Borrower”) and CoBank, ACB (“CoBank”) as
Lender.

 

RECITALS

 

A. CoBank and Borrower have entered into that certain First Amended and Restated
Credit Agreement (Term Loan) dated as of January 29, 2003 and that certain First
Amendment to First Amended and Restated Credit Agreement (Term Loan) dated as of
February 11, 2003 (as amended and as amended, modified, or supplemented from
time to time, the “Credit Agreement”) pursuant to which CoBank has extended
certain credit facilities to Borrower, under the terms and conditions set forth
in the Credit Agreement.

 

B. Borrower has requested that CoBank amend the Credit Agreement in connection
with certain amendments being made in the Rabobank Agreement (as defined in the
Credit Agreement), which CoBank is willing to do under the terms and conditions,
including the other amendments, as set forth in this Amendment Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Credit Agreement if defined therein.

 

2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:



--------------------------------------------------------------------------------

2.1 The following Section of Article 1 shall be amended in its entirety to read
as follows:

 

2.2 1.7 Applicable Margin: means, on a per annum basis, the percentage
designated below under the applicable column heading and corresponding to the
Senior Debt Coverage Ratio:

 

SENIOR DEBT COVERAGE RATIO

--------------------------------------------------------------------------------

  

APPLICABLE MARGIN

--------------------------------------------------------------------------------

Greater than or equal to 4.0

   245 basis points

<4.0 but 3.5³

   205 basis points

<3.5 but 3.0³

   170 basis points

<3.0 but ³2.5

   145 basis points

Less than or equal to 2.50

   95 basis points

 

The Applicable Margin for Term Loan A shall be determined quarterly (and the
rate determined at that time shall apply until the next quarterly determination)
based upon the Senior Debt Coverage Ratio, calculated pursuant to the financial
statements delivered to CoBank pursuant to Subsection 9.2.2 hereof, with such
Applicable Margin to be effective with respect to calculations based upon such
financial statements as of the first day of the second Fiscal Quarter
immediately following the Fiscal Quarter for which such financial statements are
delivered (“Effective Interest Period”). By way of illustration, the Applicable
Margin for the Quarter beginning April 1, 2004 will be based on the Senior Debt
Coverage Ratio calculated from the quarterly financial statements for the period
from October 1, 2003 through December 31, 2003 as delivered to CoBank on or
before the date required by Subsection 9.2.2 hereof. Notwithstanding the
foregoing, in the event that the financial statements required to be delivered
pursuant to Subsection 9.2.2, and the related compliance certificate required to
be delivered in connection therewith, are not delivered when due, then (a) if
the calculation of the Applicable Margin based on such financial statements and
certificate, when delivered, results in an increase from the Applicable Margin
previously in effect, then the increase shall be applied retroactively to the
beginning of the relevant Effective Interest Period; and (b) if the calculation
of the Applicable Margin based on such financial statements and certificate,
when delivered, results in an decrease from the Applicable Margin previously in
effect, then the decrease shall be applied only from the date upon which the
financial statements and certificate are actually delivered and CoBank has had
an opportunity to confirm the calculations.

 

1.55 Intangible Assets: of a Person, shall mean the non-current, non-physical
assets of such Person that entitle such Person to certain legal rights or
competitive advantages, and shall include copyrights, trademarks, tradenames and
other intellectual property, franchises, goodwill (to the extent positive),
organizational costs, licenses and permits, and, in connection with Borrower,
shall include the SSC Securities but shall exclude any accrual, reserve or entry
for deferred pension obligations in an aggregate amount not to exceed
$15,000,000.00 at any time.

 

1.80 Rabobank Agreement.: means that document entitled “Fourth Amended and
Restated Credit Agreement” dated as of March 10, 2004 by and among Borrower,
Rabobank, as Agent, the other agents party thereto, and the various banks,
lending institutions, and institutional investors that are Lenders thereunder,
as such document may be amended, modified, renewed, refinanced, or replaced from
time to time.

 

2



--------------------------------------------------------------------------------

2.3 The following new Sections shall be added in Article 1, reading as follows:

 

1.111 Anti-Terrorism Laws shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

1.112 Blocked Person shall have the meaning set forth in Subsection 7.22.2.

 

1.113 Excess Cash Flow Amount shall have the meaning set forth in the Senior
Unsecured Note Indenture.

 

1.114 Executive Order No. 13224 shall mean Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

1.115 Net Cash Proceeds shall mean, with respect to any sale, lease, transfer,
or other disposition of assets by any Loan Party or the incurrence by any Loan
Party of any Indebtedness for Money Borrowed, the aggregate amount of cash
received for such assets, or as a result of such Indebtedness for Money
Borrowed, net of reasonable and customary transaction costs properly
attributable to such transaction and payable by such Loan Party to a
non-Affiliate in connection with such sale, lease, transfer or other disposition
of assets or the incurrence of any Indebtedness for Money Borrowed, including,
without limitation, sales commissions and underwriting discounts.

 

1.116 OFAC shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

1.117 Permitted Conversion Transaction shall mean any transaction (or series of
related transactions) the sole purpose of which is to change the status of
Borrower to a for-profit corporation organized under the laws of a state of the
United States; provided, however, that (a) immediately prior to and after giving
effect to such transaction (or series of related transactions), no Event of
Default shall have occurred and be continuing; (b) after giving effect to such
transaction (or series of related transactions), 100% of the issued and
outstanding shares of capital stock of Borrower will be held by Persons who were
holders of written notices of allocation immediately prior to such transaction
(or series of related transactions); and (c) such transaction (or series of
related transactions) is approved by the requisite percentage of the members of
Borrower under Georgia law.

 

1.118 Pledged Deposit Account shall mean the account established pursuant to
Section 4.3 of the Rabobank Agreement, as said Section may be amended from time
to time.

 

1.119 Pork Division shall mean those operations and facilities of the Borrower
utilized for the production and marketing of hogs.

 

3



--------------------------------------------------------------------------------

1.120 SEC: shall mean the United States Securities and Exchange Commission and
any successor thereto.

 

1.121 Senior Note Holders shall mean CoBank, The Prudential Insurance Company of
America and the Gateway Recovery Trust, and their respective successors and
assigns under the Senior Notes.

 

1.122 Senior Notes shall mean (a) this Credit Agreement, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement dated as
of February 11, 2003, as further amended by that certain Second Amendment to
First Amended and Restated Credit Agreement dated as of March 10, 2004 and as it
may be further modified, amended, renewed, refinanced or replaced, and (b) that
certain Second Consolidated, Amended and Restated Note Agreement dated September
27, 2002, among the Borrower and The Prudential Insurance Company of America and
the Gateway Recovery Trust, as amended by that certain First Amendment to Note
Agreement, dated as of January 29, 2003, as further amended by that certain
Second Amendment to Note Agreement, dated as of February 11, 2003, as further
amended by that certain Third Amendment to Note Agreement dated as of February
11, 2004, as further amended by that certain Fourth Amendment to Note Agreement
dated as of March 10, 2004, and as such agreement may be further modified,
amended, renewed, refinanced or replaced in a manner acceptable to CoBank.

 

1.123 Senior Unsecured Note Documents means, collectively, the Senior Unsecured
Note Indenture, the Senior Unsecured Notes and such other documents (in form and
substance acceptable to CoBank) executed by Borrower in connection therewith, as
amended or modified as permitted by this Credit Agreement.

 

1.124 Senior Unsecured Note Indenture means that certain Indenture with respect
to the issuance of the Senior Unsecured Notes, dated as of March 10, 2004,
between Borrower and U.S. Bank National Association, as trustee, in
substantially the form of the March 9, 2004 draft thereof provided to CoBank, as
amended or modified as permitted by this Credit Agreement.

 

1.125 Senior Unsecured Notes shall mean those certain 10.25% Senior Notes in the
principal amount of $200,000,000 due March 15, 2014, issued pursuant to the
Senior Unsecured Note Indenture.

 

1.126 USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

2.4 Section 4.1 shall be amended in its entirety to read as follows:

 

4.1 Principal Payments. Principal shall be payable (a) under Term Loan A in
nineteen (19) installments of $1,785,000.00 on September 30, 2003 and on each

 

4



--------------------------------------------------------------------------------

subsequent December 1 and June 1 to and including June 1, 2012, and a final
payment of $1,805,000.00 due on December 1, 2012, provided that CoBank may at
its sole option, and without cause, require Borrower to pay the entire unpaid
balance owing under Term Loan A on December 1, 2010 (as well as all accrued
interest and any Funding Losses that may be applicable on account of making such
payment of principal on such date) by providing Borrower with ten (10) days
written notice directing Borrower to make such payment; and (b) under Term Loan
B in the amount of $400,000.00 on December 31, 2003 and thereafter in the amount
of $600,000.00 on the last day of each March, June, September, and December,
with a final payment equal to the unpaid balance on December 31, 2007.

 

2.5 A new Subsection 4.6.2 shall be added to read as follows, and previous
Subsection 4.6.2 shall be re-designated as Subsection 4.6.3 and amended in its
entirety to read as follows:

 

4.6.2 Mandatory Prepayments. Mandatory Prepayments, shall be applied first to
principal amounts owing on the Term Loan A Note (and allocated equally between
the Tranche A Commitment and the Tranche B Commitment) and, upon repayment in
full of the Term Loan A Note and Term Loan A, then to principal amounts owing on
the Term Loan B Note and Term Loan B. Any Mandatory Prepayments shall not excuse
any subsequently scheduled installment payment and shall, instead, be applied to
installment payments last coming due. Principal amounts prepaid may not be
reborrowed.

 

4.6.3 Potential or Actual Default. Upon the occurrence and during the
continuance of an Event of Default or Potential Default, all principal payments,
including Voluntary Prepayments and Mandatory Prepayments, shall be applied, as
CoBank in its sole discretion shall determine, to fees, interest or principal
indebtedness under the Term Loan A Note and/or the Term Loan B Note, or to any
other Bank Debt.

 

2.6 A new Section 4.7 shall be added reading as follows:

 

4.7 Mandatory Prepayments. Borrower shall make mandatory prepayments (“Mandatory
Prepayments”) as set forth in this Section. Borrower shall make Mandatory
Prepayments to the Senior Note Holders for amounts owing under the Senior Notes
and to the lenders under the Rabobank Agreement (a) in an amount equal to 100%
of the Net Proceeds of Stock and 100% of the Net Cash Proceeds received by
Borrower or a Subsidiary in respect of any offering by Borrower of Subordinated
Debt (other than an offering which increases the outstandings under Borrower’s
Subordinated Loan Certificates, or Subordinated Capital Certificates of Interest
in existence prior to the Execution Date and described on Exhibit 4.7 hereto);
(b) in an amount equal to 100% of the Net Cash Proceeds from any sale or other
disposition by Borrower of any inventory (other than sales of inventory in the
ordinary course); (c) in an amount equal to 100% of the Net Cash Proceeds from
any other sale or other disposition (other than sales of inventory in the
ordinary course of business, any sale of the assets of the Pork Division, any
sale or other disposition of the SSC Securities and any sale or dispositions
permitted by Section 10.5(d)), or series of related sales or dispositions, by
Borrower of any assets not otherwise referenced above in this Section, where the
Net Cash Proceeds exceed $5,000,000

 

5



--------------------------------------------------------------------------------

for any such sale or $10,000,000 in the aggregate for all such sales; and (d) in
an amount equal to 100% of the Net Cash Proceeds from the sale or other
disposition of the SSC Securities if Borrower would be otherwise obligated to
use any portion of such Net Cash Proceeds to redeem any of the Senior Unsecured
Notes under the Senior Unsecured Note Documents. Each such Mandatory Prepayment
of Net Cash Proceeds or Net Proceeds of Stock shall be due immediately upon the
receipt by Borrower of such Net Cash Proceeds or Net Proceeds of Stock. All
Mandatory Prepayments required pursuant to this Section shall be distributed (i)
to the Senior Note Holders for amounts owing under the Senior Notes and to the
lenders under the Rabobank Agreement, pro rata, based upon the principal
outstanding under their respective Senior Notes and Revolving Loans; provided,
however, that if the Senior Note Holders (other than CoBank) waive in writing
their right to receive a Mandatory Prepayment pursuant to this Section 4.7 or
comparable provision in their respective Senior Notes, Borrower shall make such
Mandatory Prepayment to the lenders under the Rabobank Agreement and to CoBank
hereunder only and in an amount equal to their pro rata share as calculated
above. The Mandatory Prepayments made to CoBank as required by this Section
shall be applied as provided in Subsection 4.6.2 hereof.

 

2.7 New Sections 7.21 and 7.22 shall be added reading as follows:

 

7.21 Foreign Assets Control Regulations. Neither the borrowing by Borrower
hereunder nor its use of the proceeds of any Advance will violate the Foreign
Assets Control Regulations, the Cuban Assets Control Regulations or the Iranian
Transactions Regulations of the United States Treasury Department (31 CFR
Subtitle B, Chapter V) or any similar law or regulation.

 

7.22 Anti-Terrorism Laws.

 

7.22.1 General. Neither Borrower nor any Affiliate of Borrower is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

7.22.2 Executive Order No. 13224. Neither Borrower nor any Affiliate of Borrower
is any of the following (each a “Blocked Person”):

 

  (a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

  (b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

  (c) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any Anti
Terrorism Law;

 

  (d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

 

6



--------------------------------------------------------------------------------

  (e) a Person or entity that is named as a “specially designated national” on
the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list; or

 

  (f) a Person or entity who is affiliated with a Person or entity listed above.

 

Neither Borrower nor any Affiliate of Borrower (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

 

2.8 Subsections 9.2.1 and 9.2.2 are amended by adding the following
parenthetical “(or such additional number of days, not to exceed five (5), by
which the required filing of financial statements with the SEC is automatically
extended under the SEC’s filing requirements)” where indicated so that such
Subsections shall read as follows:

 

9.2.1 Annual Financial Statements. As soon as available, but in no event later
than ninety (90) days (or such additional number of days, not to exceed five
(5), by which the required filing of financial statements with the SEC is
automatically extended under the SEC’s filing requirements) after the end of any
Fiscal Year of Borrower occurring during the term hereof annual financial
statements of Borrower and its consolidated Subsidiaries prepared in accordance
with GAAP consistently applied which shall: (a) be audited by independent
certified public accountants selected by Borrower which are reasonably
acceptable to CoBank; (b) be accompanied by a report of such accountants
containing an opinion reasonably acceptable to CoBank; (c) be accompanied by a
Compliance Certificate; (d) be prepared in reasonable detail and in comparative
form; and (e) include a balance sheet, an income statement, a statement of cash
flows, a statement of retained earnings, and all notes and schedules relating
thereto, and such other information as CoBank may reasonably request from time
to time. In addition to any other information requested by CoBank pursuant to
the preceding sentence, together with each delivery of financial statements
required by this Subsection, Borrower will deliver to CoBank a certificate of
such accountants (substantially in the form of the September 6, 2002 letter from
KPMG, LLP delivered to Borrower’s Board of Directors and covering the
aforementioned subjects) stating that, in making the audit necessary to the
certification of such financial statements, they have obtained no knowledge of
any Event of Default or Potential Default, or, if any Event of Default or
Potential Default exists, specifying the nature and period of existence thereof.
Such accountants, however, shall not be liable to CoBank or any other Person by
reason of their failure to obtain knowledge of any Event of Default or Potential
Default that would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards.

 

9.2.2 Quarterly Financial Statements. As soon as available but in no event more
than forty-five (45) days (or such additional number of days, not to exceed five
(5), by

 

7



--------------------------------------------------------------------------------

which the required filing of financial statements with the SEC is automatically
extended under the SEC’s filing requirements) after the end of each Fiscal
Quarter the following financial statements or other information concerning the
operations of Borrower and its consolidated Subsidiaries for such period and for
the Fiscal Year to date, prepared in accordance with GAAP consistently applied,
a consolidated and consolidating income statement, and such other quarterly
statements as CoBank may reasonably request, all prepared in reasonable detail
and certified by the Chief Financial Officer or Treasurer of borrower (subject
to normal year-end adjustments). Such quarterly financial statements required
pursuant to this Subsection shall be accompanied by a Compliance Certificate.

 

2.9 Section 9.3 shall be amended to add a reference to Section 10.5 where
indicated so that such Section shall read as follows:

 

9.3 Maintenance of Existence and Qualification. Borrower shall maintain its
corporate existence in good standing under the laws of the state of Georgia, or
such other state as may be applicable in the event Borrower enters into a
Permitted Conversion Transaction in compliance with clause (e) of Section 10.5
hereof. Borrower will qualify and remain qualified as a foreign corporation in
each jurisdiction in which such qualification is necessary or desirable in view
of its business, operations and properties. Borrower will qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is necessary or desirable in view of its business, operations and
properties.

 

2.10 Each of the following Subsections of Section 9.14 shall be amended in its
entirety to read as follows:

 

9.14.1 Fixed Charge Coverage Ratio. Commencing with the third Fiscal Quarter of
the 2004 Fiscal Year, at, and measured as of the end of, each Fiscal Quarter a
ratio of (a) EBITDA for the previous consecutive four (4) Fiscal Quarters
(including such Fiscal Quarter), (b) divided by the sum of (i) Consolidated
Interest Expense and (ii) the aggregate scheduled principal amount of
Indebtedness for Money Borrowed (other than the Revolving Loans) to be paid
within one year after the last day of such Fiscal Quarter, equal to or greater
than 1.80 to 1.00.

 

9.14.3 Minimum Consolidated Tangible Net Worth. At all times Consolidated
Tangible Net Worth (less any gain or loss as a result of accumulated other
comprehensive income, as defined by GAAP) equal to no less than (a)
$180,000,000, plus (b) the sum of (i) 50% of the Reported Net Income of the
Borrower and its consolidated Subsidiaries (to the extent positive) for the
third Fiscal Quarter of the 2004 Fiscal Year, and each Fiscal Quarter thereafter
on a cumulative basis (taken as one accounting period), but excluding from such
calculations of Reported Net Income for purposes of this clause (i) any fiscal
quarter in which the Reported Net Income of the Borrower and its consolidated
Subsidiaries is negative, and (ii) 100% of the cumulative Net Proceeds of Stock
received during any period after June 28, 2003.

 

8



--------------------------------------------------------------------------------

9.14.4 Senior Debt Coverage Ratio. At, and measured as of the end of, each
Fiscal Quarter, a Senior Debt Coverage Ratio equal to or less than the ratio set
forth opposite the relevant Fiscal Quarter:

 

FISCAL QUARTER

--------------------------------------------------------------------------------

  

RATIO

--------------------------------------------------------------------------------

3rd Fiscal Quarter 2004

   4.00 to 1.00

4th Fiscal Quarter 2004

   3.75 to 1.00

1st Fiscal Quarter 2005

   3.50 to 1.00

2nd Fiscal Quarter 2005 and thereafter

   3.25 to 1.00

 

2.11 A new Section 9.15 shall be added to read as follows:

 

9.15 Excess Cash Flow Amount. Within 120 days after the end of each Excess Cash
Flow Period (as defined in the Senior Unsecured Note Indenture), Borrower shall
calculate the Excess Cash Flow Amount for such Excess Cash Flow Period and (a)
use such Excess Cash Flow Amount to prepay Senior Indebtedness (as defined in
the Senior Unsecured Note Indenture, but excluding the Senior Unsecured Notes to
the extent the Senior Unsecured Notes constitute Senior Indebtedness under the
Senior Unsecured Note Indenture); (b) deposit such Excess Cash Flow Amount in
any Pledged Deposit Account; or (c) use or deposit such Excess Cash Flow Amount
in any combination of clauses (a) and (b) of this Section. Any prepayment by
Borrower of any amount owing under this Credit Agreement pursuant to this
Section 9.15 shall be accompanied by a notice from Borrower to CoBank indicating
that such prepayment is being made with all or any portion of the Excess Cash
Flow Amount.

 

2.12 Section 10.1 shall be amended to add a reference to Senior Unsecured Notes
where indicated so that such Section shall read as follows:

 

10.1 Limitation on Restricted Payments. Borrower will not pay or declare any
dividend or make any other distribution on or on account of any class of its
Stock or other equity or make cash distributions of equity (including cash
patronage refunds), or make interest payments on equity, or redeem, purchase or
otherwise acquire, directly or indirectly, any shares of its Stock or other
equity, or redeem, purchase or otherwise acquire, directly or indirectly, any
Senior Unsecured Notes or any Subordinated Debt, including, but not limited to,
its Subordinated Capital Certificates of Interest, Subordinated Loan
Certificates (except required redemptions as provided in the indentures pursuant
to which such Subordinated Debt was issued), or permit any Subsidiary to do any
of the above (all of the foregoing being herein called “Restricted Payments”)
except that Borrower may make (a) cash patronage refunds in an amount, for each
fiscal year, not to exceed 10% of the member earnings for such fiscal year,
prior to a Permitted Conversion Transaction permitted under Section 10.5(e)
hereof; and (b) present value cashing retirement and death payments (net of any
amount Borrower receives as insurance proceeds) in an aggregate amount not to
exceed $5,000,000 in any fiscal year; provided that Borrower shall not make any
Restricted Payments upon the occurrence and during the continuance of a Default
or Event of Default. So long as there is no Default or Event of Default
occurring or continuing, there shall not be included in the definition of
Restricted Payments: (x) dividends paid, or distributions made, in Stock of
Borrower or (y) exchanges of Stock of one or more classes of Borrower, except to
the extent that cash or other value is involved in such exchange. Moreover,
nothing in this Section shall prevent any Subsidiary from making any Restricted
Payments to the Borrower or to any other Loan Party that directly owns Stock of
such Subsidiary. The term “equity” as used in this Section shall include the
Borrower’s common stock, preferred stock, if any, other equity certificates, and
notified equity accounts of patrons.

 

9



--------------------------------------------------------------------------------

2.13 A new clause (xix) shall be added to Section 10.3 reading as follows (and
the word “and” shall be moved from the end of clause (xvii) to the end of clause
(xviii)):

 

(xix) guarantee the obligations of Borrower under the Senior Unsecured Notes.

 

2.14 A new clauses (e) and (f) shall be added to Section 10.5 reading as follows
(and the word “and” shall be deleted from the end of clause (c)):

 

(e) Borrower may, upon at least 30 days’ prior written notice to CoBank, enter
into a Permitted Conversion Transaction, so long as (i) Borrower is the
surviving corporation or (ii) if Borrower is not the surviving corporation,
CoBank shall have received from Borrower at the time of the completion of such
Permitted Conversion Transaction and in form and substance satisfactory to
CoBank (A) a ratification and confirmation of Borrower’s obligations hereunder
and under the other Loan Documents, (B) such other documents (including, without
limitation, UCC financing statements) as CoBank may reasonably request, (C) an
opinion of counsel, acceptable to CoBank, confirming (1) the due organization of
Borrower and (2) that the Loan Documents to which Borrower is a party are in
full force and effect and covering such other matters as CoBank may reasonably
request, (D) evidence that all parties to the Intercreditor Agreement have
consented to the Permitted Conversion Transaction (to the extent such consent is
required), and (E) evidence that the Liens on the Collateral are first priority
perfected Liens as required by the Collateral Documents; and

 

(f) GK Peanuts, Inc., and Agvestments, Inc., each a Georgia corporation and a
Subsidiary of Borrower, may be dissolved or administratively dissolved, as the
case may be, so long as any and all assets of such Subsidiaries are contributed
or otherwise transferred to another Loan Party upon such dissolution.

 

2.15 Section 10.10 shall be amended in its entirety to read as follows:

 

10.10 Capital Expenditures. Borrower and its Subsidiaries shall not, on a
consolidated basis, directly or indirectly, make Capital Expenditures in excess
of the lesser of: (a) the following annual limits (i) in the Fiscal Year ending
in 2004, $75,000,000.00; (ii) in the Fiscal Year ending in 2005, $75,000,000.00,
plus any carry forward from the Fiscal Year ending in 2004, if any; (iii) in the
Fiscal Year ending in 2006, $75,000,000.00, plus any carry forward from the
Fiscal Year ending in 2005, if any; and (iv) in the Fiscal Year ending in 2007,
$75,000,000.00, plus any carry forward from the Fiscal Year ending in 2006, if
any; and (b) the aggregate amount of Capital Expenditures permitted for such
Fiscal Year pursuant to Section 4.14 of the Senior Unsecured Note Indenture.

 

10



--------------------------------------------------------------------------------

2.16 A new clause (j) shall be added to Section 10.11 reading as follows (and
the word “and” shall be moved from the end of clause (h) to the end of clause
(i)):

 

(j) Indebtedness for Money Borrowed existing under the Senior Unsecured Notes in
a principal amount not exceeding $200,000,000.00 plus interest and fees related
thereto.

 

2.17 New Sections 10.15, 10.16, and 10.17 shall be added reading as follows:

 

10.15 Senior Unsecured Note Documents. Borrower shall not enter into any
amendment or waiver of the Senior Unsecured Note Documents without the prior
written consent of CoBank, which consent shall not be unreasonably withheld.

 

10.16 Anti-Terrorism Laws. Neither Borrower nor any Affiliate of Borrower or
agent of Borrower shall: (a) conduct any business or engage in any transaction
or dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act.
Borrower shall deliver to CoBank any certification or other evidence requested
from time to time by CoBank, in CoBank’s sole discretion, confirming Borrower’s
compliance with this Section.

 

10.17 Pledged Deposit Account. Borrower shall not, and shall not permit any
Subsidiary to, withdraw or transfer any funds on deposit in the Pledged Deposit
Account except (a) as may be required to pay service charges incurred in the
ordinary course by the depository institution at which the Pledged Deposit
Account is maintained; (b) so long as there is no Default or Event of Default
occurring or continuing, to make scheduled payments of Indebtedness for Money
Borrowed under the Senior Notes or under the Rabobank Agreement, or any
combination thereof, as elected by Borrower; (c) to withdraw accrued interest
credited to such account, to the extent permitted by the Senior Unsecured Note
Indenture; or (d) with the prior written consent of CoBank.

 

2.18 The document attached hereto as Exhibit 4.7, shall be deemed to be Exhibit
4.7 to the Credit Agreement.

 

2.19 The following Sections, Subsections, and clauses are amended to read
“[Intentionally Omitted]”: 1.97, 10.11(f), and 10.3(xv).

 

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Potential Default or Event of Default has occurred and
is continuing under the Credit Agreement or other Loan Documents.

 

4. Effective Date. The effectiveness of this Amendment Agreement is subject to
satisfaction, in CoBank’s sole discretion, of each of the following conditions
precedent (the date on which all such conditions precedent are so satisfied
shall be the “Effective Date”):

 

11



--------------------------------------------------------------------------------

4.1 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.
However, Borrower has been named as a defendant in two lawsuits as described in
Exhibit A hereto. Borrower represents and agrees that it will vigorously defend
all claims in the litigation described in such Exhibit.

 

4.2 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Amendment
Agreement.

 

4.3 Payment of Fees and Expenses. Borrower shall have paid CoBank, by wire
transfer of immediately available federal funds, all expenses owing pursuant to
Section 5 below.

 

4.4 Evidence of Corporate Action. CoBank shall have received in form and
substance satisfactory to CoBank documents evidencing corporate action by
Borrower to authorize (including the specific names and titles of the persons
authorized to so act (each an “Authorized Officer”)) the execution, delivery and
performance of this Amendment Agreement, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower.

 

4.5 Senior Unsecured Notes. CoBank shall have received true and correct copies
of the duly executed Senior Unsecured Note Documents, in substantially the form
of the March 9, 2004 draft previously provided to CoBank, and evidence that (a)
the gross amount of the Senior Unsecured Notes is at least $200,000,000; (b) the
Senior Unsecured Note Documents are in full force and effect; and (c) Borrower
has received the Net Cash Proceeds of the Senior Unsecured Notes as required by
the Credit Agreement.

 

4.6 Rabobank Agreement. CoBank shall have received proof satisfactory to it that
the Rabobank Agreement has been executed by all parties and is in full force and
effect.

 

5. Costs; Expenses and Taxes. Borrower agrees to reimburse CoBank on demand for
all out-of-pocket costs, expenses and charges (including, without limitation,
all fees and charges of external legal counsel) incurred by CoBank in connection
with the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.

 

6. General Provisions.

 

6.1 The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy of CoBank under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents, and the Credit Agreement, as expressly modified hereby, and each of
the other Loan Documents, are hereby ratified and confirmed and shall continue
in full force and effect and be binding upon the parties thereto. Any direct or
indirect reference in the Loan Documents to the “Credit Agreement” shall be
deemed to be a reference to the Credit Agreement as amended by this Amendment
Agreement.

 

 

12



--------------------------------------------------------------------------------

7. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

8. Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties to this Amendment Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by telefax or facsimile or by e-mail
transmission of an adobe file format document (also known as a PDF file), shall,
in each such instance, be deemed to be, and shall constitute and be treated as,
an original signed document or counterpart, as applicable. Any party delivering
an executed counterpart of this Amendment Agreement by telefax or telefacsimile,
or by e-mail transmission of an adobe file format document also shall deliver an
original executed counterpart of this Amendment Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment Agreement.

 

[THE EXECUTION PAGE IS THE NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
First Amended and Restated Credit Agreement (Term Loan) to be executed by their
duly authorized officers as of the Effective Date.

 

BORROWER:

GOLD KIST INC., a cooperative marketing

association formed under the laws of the State of

Georgia

By:

 

/s/  Stephen O. West

--------------------------------------------------------------------------------

Name:  Stephen O. West

Title:  Chief Financial Officer and Treasurer

LENDER:

COBANK, ACB

By:

 

/s/  Mary Beth Curry

--------------------------------------------------------------------------------

Name:  Mary Beth Curry

Title:  Vice President

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

Cody, et al v. Gold Kist Inc, et al. Four female employees of our Corporate
Office Information Services Department filed an EEOC sex discrimination suit
against us in the U.S. District Court for the Northern District of Georgia
asserting gender based claims about employment and promotion decisions in the
Corporate I/S Department. One of the employees continues to be employed by us.
After its administrative consideration of the claims, the EEOC has issued “Right
to Sue” letters to the four complainants in these claims, meaning that the EEOC
will not sue or participate in a suit against us on behalf of the parties in
these actions nor will it pursue a systemic discrimination charge in this
matter. The action provides that the individuals can now pursue their claims and
litigation on their own should they so desire. The four complainants filed an
action in federal district court on March 19, 2003, seeking class action
certification for their claims of gender discrimination, monetary damages and
injunctive relief. As of the date of the Amendment Agreement, discovery is
ongoing in the class certification phase of the case and discovery has recently
been extended on request of Plaintiff’s counsel. We will continue to defend the
litigation vigorously.

 

Ronald Hughes Gaston v. Gold Kist Inc. On February 18, 2004, Mr. Gaston, a
member of our cooperative, who was recently terminated by us as a hatching egg
producer, filed a purported class action lawsuit against us in the U.S. District
Court for the Northern District of Alabama (Case number CV-04-J-0326-NW)
alleging that our production contracts with our member-growers constitute unfair
practices or arrangements that have permitted us to manipulate the prices of
live poultry and have damaged independent live poultry producers in violation of
the Federal Packers and Stockyards Act of 1921. On February 26, 2004, the
plaintiff in this lawsuit filed an amended complaint that named four additional
chicken-processing firms as defendants and included a claim of conspiracy among
the named defendants relating to the claims discussed above. We intend to defend
the suit vigorously and believe that this lawsuit will not have a Material
Adverse Effect.

 

15



--------------------------------------------------------------------------------

EXHIBIT 4.7

to

Credit Agreement

 

DESCRIPTION OF SUBORDINATED CAPITAL

CERTIFICATES OF INTEREST

 

Gold Kist’s Subordinated Capital Certificates of Interest of the six series
offered are issued under indentures (the “Indentures”) between Gold Kist and
SunTrust Bank, Atlanta, as Trustee (the “Trustee”). A separate Indenture dated
as of September 1, 1979, amended by a First Supplemental Indenture dated as of
September 1, 1980 and a Second Supplemental Indenture dated as of September 1,
1982, governs each of the following three series of certificates offered hereby:
the Fifteen Year Subordinated Capital Certificates of Interest (Series D), (the
“Fifteen Year Certificates”); the Ten Year Subordinated Capital Certificates of
Interests (Series D), (the “Ten Year Certificates”); and the Five Year
Subordinated Capital Certificates of Interest (Series C), (the “Five Year
Certificates”). The Two Year Subordinated Capital Certificates of Interests
(Series A), (the “Two Year Certificates”) are governed by an Indenture dated as
of September 1, 1980. The Seven Year Subordinated Capital Certificates of
Interest (Series A), (the “Seven Year Certificates”) and the Three Year
Subordinated Capital Certificates of Interest (Series A), (the “Three Year
Certificates”) are governed by separate Indenture dated as of September 1, 1985.

 

Subordination

 

In case of liquidation of Gold Kist, whether voluntary of involuntary, the
payment of the principal of and interest on the certificates is subordinate to
the payment in full of the principal of and interest on any notes or accounts
payable, now due or hereafter made by Gold Kist to any bank, any other lending
agency or creditor (“Superior Indebtedness”); except that none of the
Subordinated Capital Certificates of Interest issued pursuant to the Indentures
dated as of September 1, 1979, September 1, 1980 or September 1, 1985, the One
Year Subordinated Loan Certificates issued pursuant to the indentures dated as
of December 1, 1977 or September 1, 1979, or the One Year or Six Month
Subordinated Large Denomination Loan Certificates issued pursuant to the
Indentures dated as of September 1, 1985, shall be Superior Indebtedness, but
shall rank equally with the certificates outstanding under each of the
Indentures.

 

Nothing contained in the subordination provisions prevents Gold Kist from making
payments of principal or interest on the certificates except during the pendency
of any dissolution or liquidation proceedings with respect to Gold Kist.

 

16



--------------------------------------------------------------------------------

DESCRIPTION OF SUBORDINATED LOAN CERTIFICATES

AND SUBORDINATED LARGE DENOMINATION LOAN CERTIFICATES

 

Gold Kist’s Subordinated Loan Certificates (Series C) (the “One Year Loan
Certificates”) are issued under an indenture (the “Indenture”) dated as of
September 1, 1979, amended by a First Supplemental Indenture dated as of
September 1, 1980, between Gold Kist and SunTrust Bank, Atlanta, as Trustee (the
“Trustee”). Gold Kist’s Subordinated Large Denomination Loan Certificates of the
two series offered hereby are issued under indentures (the “Indentures”) between
Gold Kist and SunTrust Bank, Atlanta, as Trustee (the “Trustee”). Separate
Indentures dated as of September 1, 1985 govern the One Year Subordinated Large
Denomination Loan Certificates (Series A) (the “One Year Jumbo Loan
Certificates”) and the Six Month Subordinated Large Denomination Loan
Certificates (Series A) (the “Six Month Jumbo Loan Certificates”).

 

Subordination

 

In case of liquidation of Gold Kist, whether voluntary or involuntary, the
payment of the principal of and interest on the loan certificates is subordinate
to the payment in full of the principal of and interest on any notes or accounts
payable, now due or hereafter made by Gold Kist to any bank, any other lending
agency or creditor (“Superior Indebtedness”); except that none of the
Subordinated Capital Certificates of Interest issued pursuant to the Indentures
dated as of September 1, 1979, September 1, 1980 or September 1, 1985, the One
Year Subordinated Loan Certificates issued pursuant to the Indentures dated as
of December 1, 1977 or September 1, 1979, or the One Year or Six Month
Subordinated Large Denomination Loan Certificates issued pursuant to the
Indentures dated as of September 1, 1985, shall be Superior Indebtedness, but
shall rank equally with the loan certificates outstanding under each of the
Indentures. As of June 28, 1997, Superior Indebtedness amounted to approximately
$633,727,000, and additional Superior Indebtedness, without limitation, may be
created from time to time. (Article Four and Section 1.01 of the Indentures.)
Gold Kist is jointly and severally liable for the obligations of Young Pecan
Company, a general partnership in which Gold Kist has a 25% equity interest and
a 35% earnings (loss) allocation. Any such liability incurred would constitute
additional Superior Indebtedness. See Notes 8 and 9(b) of Notes to Consolidated
Financial Statements.

 

Nothing contained in the subordination provisions prevents Gold Kist from making
payments of principal or interest on the loan certificates except during the
pendency of any dissolution or liquidation proceedings with respect to Gold
Kist.

 

 

17